DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/07/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 18 is directed to “security platform for network comprising: a database and security controller” which is not statutory because the specification does not define the claimed limitations “database” and “security controller” as hardware. Thus, the claimed limitations “database” and “security controller” can be software.  Software by itself is not statutory. Therefore, Claim 18 is non-statutory. Applicant is encouraged to amend the claim to include a memory and a hardware processor/controller in order to overcome the 101 issue.
 are also rejected because despite the additional limitations recited therein, they are still directed towards software per se.

Claim Objections
Claims are objected to because of the following informalities:  
Claim 1, “the wireless network” in line 2 should be --- a wireless network ---.
Claim 1, “the public network” in line 6 should be --- a public network ---.
Claim 8, “the public network” in line 8 should be --- a public network ---.
Claim 20, “The security platform of claim 1” in line 1 should be --- The security platform of claim 18 ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-10, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stan et al. (US Patent Application Publication No. 2019/0021005 A1) listed in IDS hereinafter Stan in view of Do et al. (US Patent Application Publication No. 2020/0288306 A1) hereinafter Do.

instructing a device in communication with the routing device to install a security application configured to communicate with a security platform of a data network (para 0086, network regulator 18 may condition access of client system 12 to extended network 16 upon a successful installation of utility agent 41.. allow client system to access extended network 16 only in response to agent installation. Such configurations may improve security of client system 12 and/or of local network 14; wherein the network regulator is the routing device that is configured to provide the instructing and the client system is the device in communication with the routing device); 
receiving, from the security application of the device or the routing device, a request to access the public network (para 0077, regulator 18 may wait for connection requests from local client systems (step 400). An exemplary connection request comprises a HTTP request. When client system 12 attempts to access an address on extended network 16, regulator 18 may force the respective client system to install utility agent 41. In some embodiments, regulator 18 may redirect the current network access request to configuration server 52, wherein the receiving from the security application is implicitly disclosed as it is that application that forwards/routes the request to the network regulator); and 
transmitting, to the security application of the device or the routing device, a security action based on a parameter of the received request and a security policy for the wireless network, the security action comprising an instruction for processing the request to access the public network (para 0087, Once utility agents 41 are functional, 


a database storing a plurality of security profiles, each of the plurality of security profiles associated with a corresponding customer network (para 0043, configuration server 52 collaborates with administration device 20 to configure device management and/or security settings of regulator 18, router 19, and/or of a protected client system 12. Server 52 may be communicatively connected to a subscriber database 54 and to a device feature database 56. Subscriber database 54 may store a plurality of subscription records, each subscription record indicative of a set of client systems under device management) and (para 0104, allow a centralized solution for managing computer security for a large number of customers/accounts, each such account associated with its own diverse group of devices); and 
a security controller to: receive, via a user interface, one or more user inputs indicating a plurality of security rules for inclusion in one of the security profiles associated with a first customer network, the security policy comprising a plurality of security rules for interacting with a public network; configure, based on the indicated plurality of security rules, a security policy for the first customer network (para 0081, actions performed by a security agent include update software and/or security policies for the respective client system) and (para 0088, the actual device management (e.g., setting parameter values) may comprise transmitting data and/or configuration commands between administration device 20 and the respective client system); 
instruct a device in communication with the routing device to install a security application configured to communicate with a security platform of a data network (para 0086, network regulator 18 may condition access of client system 12 to extended 
receive, from the security application of the device, a request to access the public network (para 0077, regulator 18 may wait for connection requests from local client systems (step 400). An exemplary connection request comprises a HTTP request. When client system 12 attempts to access an address on extended network 16, regulator 18 may force the respective client system to install utility agent 41. In some embodiments, regulator 18 may redirect the current network access request to configuration server 52, wherein the receiving from the security application is implicitly disclosed as it is that application that forwards/routes the request to the network regulator); and 
transmit, to the security application of the device and based on a request from the device to access the public network, a security action based on a parameter of the received request and a security policy for the first customer network (para 0087, Once utility agents 41 are functional, they may be used to perform various device management tasks, for instance to remotely configure the respective client systems 12a-f. Exemplary configuration tasks include, among others, turning a client system on or off (e.g., arming or disarming a home security system, turning lights on and off), setting a value of a functional parameter of a client system (e.g., setting a desired temperature on a smart 
Regarding Claims 5, 13, and 20, the combination of Stan and Do discloses the method of claim 1 wherein the request to access the public network is received from the device via a public wireless network different than the wireless network (para 0035 and 0077).



Regarding Claim 7, the combination of Stan and Do discloses the method of claim 1 further comprising: configuring, based on an input provided to a user interface associated with the security platform, the security policy to include a security rule for interacting with a public network (Stan, para 0087).

Regarding Claims 9 and 17, the combination of Stan and Do discloses the networking apparatus of claim 8 wherein the instructions further cause the processing device to: receive one or more user inputs via a user interface, the plurality of security rules selected based on the one or more user inputs (Stan, para 0040 and 0087).

Regarding Claim 10, the combination of Stan and Do discloses the networking apparatus of claim 8 wherein the instructions further cause the processing device to: receive, from the routing device, an identifier of each of the devices communicating with the wireless network; and correlate the request to access the public network with the identifier associated with the device (Stan 0079).

Regarding Claim 14, the combination of Stan and Do discloses the networking apparatus of claim 8 wherein the security application is a container-based application (Stan 0096 and 0105).

Regarding Claim 16, the combination of Stan and Do discloses the networking apparatus of claim 8 wherein the action comprises redirecting, via the security application of the device, the device to a webpage displaying information on the action (Stan 0094).

Regarding Claim 19, the combination of Stan and Do discloses the method of claim 3 wherein the request to access the public network further comprises a device indicator assigned by the routing device and the security policy further comprises the device indicator as an input (Stan, para 0081 and 0087).

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Stan and Do as applied to claims 1 and 8 above, and further in view of Dandliker et al. (US Patent Application Publication No. 2008/0082662 A1) listed in IDS hereinafter Dandliker.

Regarding Claims 2 and 11, the combination of Stan and Do discloses the method of claim 1 further comprising: accessing, based on the parameter of the received request, a database comprising an entry associating indicator and a category with the parameter of the received request (Stan, para 0043 and 0104), but does not explicitly disclose a database comprising an entry associating a reputation indicator. However, Dandliker discloses a database comprising an entry associating a reputation indicator (Fig. 1, URL 160 reputation data sources and 130 URL reputation database .

Allowable Subject Matter
Claims 3-4 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOTRAN N TO whose telephone number is (571)272-8156. The examiner can normally be reached M-F: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/BAOTRAN N TO/           Primary Examiner, Art Unit 2435